Name: 93/526/EEC: Commission Decision of 6 October 1993 terminating the anti-dumping proceeding concerning imports of certain seamless pipes and tubes, of iron or non-alloy steel, originating in the Czech Republic and the Slovak Republic
 Type: Decision
 Subject Matter: competition;  technology and technical regulations;  mechanical engineering;  political geography
 Date Published: 1993-10-09

 Avis juridique important|31993D052693/526/EEC: Commission Decision of 6 October 1993 terminating the anti-dumping proceeding concerning imports of certain seamless pipes and tubes, of iron or non-alloy steel, originating in the Czech Republic and the Slovak Republic Official Journal L 252 , 09/10/1993 P. 0039 - 0040COMMISSION DECISION of 6 October 1993 terminating the anti-dumping proceeding concerning imports of certain seamless pipes and tubes, of iron or non-alloy steel, originating in the Czech Republic and the Slovak Republic(93/526/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2423/88 of 11 July 1988 on protection against dumped or subsidized imports from countries not members of the European Economic Community (1), and in particular Article 9 thereof, Having regard to Council Decision 92/229/EEC of 25 February 1992 on the conclusion by the European Economic Community of the Interim Agreement between the European Economic Community and the European Coal and Steel Community, of the one part, and the Czech and Slovak Federal Republic, of the other part, on trade and trade-related matters (2) and in particular Articles 37, 38 and 44 of the Interim Agreement, After consultation within the Advisory Committee as provided for under the above Regulation, Whereas: A. PROVISIONAL MEASURES (1) By Regulation (EEC) No 3296/92 (3), the Commission imposed provisional anti-dumping duties on imports of certain seamless pipes and tubes, of iron or non-alloy steel, originating in the former Czech and Slovak Federal Republic (now the Czech Republic and the Slovak Republic), Hungary, Poland and the Republic of Croatia. The Council, by Regulation (EEC) No 545/93 (4), extended these duties for a period not exceeding two months. B. DEFINITIVE MEASURES (2) By Regulation (EEC) No 1189/93 (5), the Council imposed definitive anti-dumping duties on imports of certain seamless pipes and tubes, of iron or non-alloy steel, originating in Hungary, Poland and the Republic of Croatia and the Commission, by Decision 93/260/EEC (6), accepted undertakings offered in connection with this anti-dumping proceeding by exporters in the abovementioned countries. (3) In recital 49 of Regulation (EEC) No 1189/93 the Council concluded that in the light of the negotiations of trade arrangements with the Czech Republic and the Slovak Republic regarding certain sensitive steel products including the seamless tubes covered by this proceeding, it was not appropriate to take protective measures with regard to those two countries. C. CONCLUSION OF TRADE ARRANGEMENTS WITH THE CZECH REPUBLIC AND THE SLOVAK REPUBLIC (4) Following Decisions of the EEC-Czech Republic and Slovak Republic Joint Committee of 28 May 1993 (7), acting in accordance with the Interim Agreement, concerning the export of certain steel products from the Czech Republic and Slovak Republic to the Community, the Council, by Regulation (EEC) No 1968/93 (8) opened and provided for the administration of tariff quotas in respect of certain steel products covered by the EEC Treaty, including the products subject to this proceeding, originating in the Czech Republic and the Slovak Republic imported into the Community. (5) The Commission considers that the effect of the tariff quota system on imports of the products concerned as set out in Regulation (EEC) No 1968/93 would be that the injurious consequences of the dumped imports originating in the Czech Republic and the Slovak Republic would be eliminated. D. TERMINATION OF THE PROCEEDING (6) Accordingly, it is apparent that protective measures with regard to the Czech Republic and the Slovak Republic are unnecessary and that the anti-dumping proceeding concerning imports of certain seamless pipes and tubes, of iron or non-alloy steel, originating in the Czech Republic and the Slovak Republic should be terminated without anti-dumping measures being imposed. (7) No objections to this conclusion were raised in the Advisory Committee. (8) The complainant and the interested parties concerned were informed of the essential facts and principal considerations on the basis of which the Commission intended to terminate the proceeding concerning the Czech Republic and the Slovak Republic and, did not object, HAS DECIDED AS FOLLOWS: Sole Article The anti-dumping proceeding concerning imports of certain seamless pipes and tubes, of iron or non-alloy steel, falling within CN codes 7304 10 10, 7304 10 30, 7304 31 99, 7304 39 91 and 7304 39 93, originating in the Czech Republic and the Slovak Republic, is hereby terminated. Done at Brussels, 6 October 1993. For the Commission Leon BRITTAN Vice-President (1) OJ No L 209, 2. 8. 1988, p. 1 (2) OJ No L 115, 30. 4. 1992, p. 1; corrigendum: OJ No L 138, 21. 5. 1992, p. 41. (3) OJ No L 328, 14. 11. 1992, p. 15. (4) OJ No L 58, 11. 3. 1993, p. 1. (5) OJ No L 120, 15. 5. 1993 p. 34. (6) OJ No L 120, 15. 5. 1993, p. 42. (7) OJ No L 157, 29. 6. 1993, pp. 59 and 67. (8) OJ No L 180, 23. 7. 1993, p. 1.